 In the Matter of KRODER-REUBEL COMPANY, INC., EMPLOYERandUNITED CONSTRUCTIONWORKERS,UNITEDMINEWORKERS OFAMERICA, A. F. OF L., PETITIONERCase No. 2-R-6993.-Decided January 22, 1947Mr. Jacob Fogelson,of New York City, for the Employer.Mr. Harry Friedson,of New York City, for the Petitioner.Mr. Philip Licari,of counsel to the Board.0DECISIONANDCERTIFICATION OF REPRESENTATIVESUpon a petition duly filed, the National Labor Relations Board,on September 13, 1946, conducted a prehearing election among theemployees in the alleged appropriate unit, to determine whether ornot they desired to be represented by the Petitioner for the purposeof collective bargaining.At the close of the election, a Tally of Ballots was furnished theparties.The Tally reveals that there were approximately 50 eligiblevoters, of whom 22 voted for the Petitioner and 21 against, with 1ballot challenged.'Upon the entire record in the case,.the National Labor RelationsBoard makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERKroder-Reubel Company, Inc., a New York corporation, is engagedat Brooklyn, New York, in the manufacture of draperies, carpets,linoleum, hardware, and other accessories.Annually, the Employerpurchases raw materials valued in excess of $50,000, of which 75 per-cent is obtained from sources outside the State of New York.Duringthe same period, the Employer sells finished products valuedin excessof $100,000, of which 50 percent is shipped to points outside the State.1The ballotwas challengedby the Board's agent because the employee's name did notappear on the eligible list of voters.At the hearing,the parties agreed that the challengeshould be upheld.In accordance with the agreement of the parties,the challenge to theballot in question is hereby sustained.72 N L. R B., No. 46.240 KRODER-REUBELCOMPANY, INC.241The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDThe Petitioner is a labor organization affiliated with the AmericanFederation of Labor, claiming to represent employees of the Employer.oIII. THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of the employees of the Employer untilthe Petitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer within themeaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITWe find, in accordance with the agreement of the parties, that allproduction and maintenance employees of the Employer at its Brook-lyn, New York, plant, including shipping employees, watchmen, andthe production clerk, but excluding office and selling department em-ployees, executives, and all supervisory employees with authority tohire, promote, discharge, discipline, or otherwise effect changes inthe status of employees, or effectively recommend such action, con-stitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.V. THE OBJECTIONS TO THE ELECTIONIn its objections, the Employer seeks to set aside the election onthe following grounds : (1) William J. Pohmer, a national representa-tive of the Petitioner, acted as an observer for the Petitioner duringthe election; (2) G. Lyons acted as an observer on behalf of the Peti-tioner and also voted in the elections; (3)William J. Pohmer, a na-tional representative of the Petitioner, electioneered during the elec-tion within one or more locations unreasonably close to the pollingplace, and thereby influenced, intimidated, and coerced the employeesinto voting for the Petitioner in the election; and (4) the Petitionermade false and untrue statements to the employees in order to in-fluence, intimidate, and coerce them into voting for the Petitioner andotherwise interfered with the right of the employees freely to votein the election.At the hearing, the Employer raised two additional objections tothe conduct of the election, namely, that one of the employees, G. 242DECISIONS OF NATIONAL LABOR RELATIONS BOARDZerilli, was permitted to vote, notwithstanding that he did not under-stand the English language, or the meaning of the ballot, and thatanother, G. Lyons, Jr., was permitted to vote even though he was underthe age of 18 years.2With respect to the first objection, the record reveals that Pohmer'ssole function was to check the count and receive the Tally of Ballotsat the end of the election and that he was, in fact, absent from thepolling place during the entire voting period.As to the second objection, we find no impropriety in the fact thatLyons, an eligible voter, acted as observer for the Petitioner and alsovoted.The third objection is based on the fact that during the electionPohmer stood at points from 100 to 250 feet away from the pollingplace and there approached a few of the employees for the purposeof exhorting them to vote for the Petitioner. It is clear that Pohmerdid not engage in acts of coercion and that he electioneered outside theplant, and at reasonable distances from the polling place.3Accord-ingly, we find nothing in Pohmer's actions to lead us to conclude thathe interfered with the proper conduct of the election.The fourth objection is predicated on the following: (1) that thePetitioner's literature distributed before the election among the em-ployees contained false and untrue statements concerning the Employer; and (2) that a week or more before the election Pohmerduring the course of a strike of the plant employees, approachedwatchman Gosshell, a non-striking employee, in an attempt to per-suade the latter not to allow a coal truck to enter the Employer'spremises, and when this employee refused to turn the truck away,Pohmer remarked that, "when the Union got in they would take careof him."The literature in question was clearly in the nature of cam-paigii propaganda and, as the Board stated inHatter of MaywoodHosiery Mills, Inc.,'"Absent violence, we have never undertaken topolice union organization or union campaigns, to weigh the truth orfalsehood of official union utterances, or to curb the enthusiastic ef-forts of employee adherents to the union cause in winning others totheir conviction."Further, Pohmer's remark to Gosshell was madeat a date reasonably remote from the time of the election.As to the two additional objections raised at the hearing, we findthem without substance.With respect to Zerilli's voting, the recordshows that the Board's Field Examiner conducting the election ex-plained the meaning of the ballot to Zerilli and the latter indicatedthat he understood it before he voted.As to G. Lyons, Jr., we find2Neither Zerilli's nor Lyons'ballot was challenged.8It appears that the Field Examiner conducting the election did not set any territoriallimits within which electioneering was prohibited.164 N. L.R.B 146 at 150 ItRODER-REUBEL COMPANY, INC.243that his age has no effect on his eligibility to vote in an election con-ducted under the auspices of the Board.We find that the Employer's objections to the election are withoutmerit.Accordingly, they are hereby overruled.VI.THE DETERMINATION OF REPRESENTATIVESThe results of the election held previous to the hearing disclose thatthe Petitioner has secured a majority of the valid votes cast.Underthese circumstances, we shall certify the Petitioner as the exclusivebargaining representative of the employees in the unit hereinbeforefound appropriate.CERTIFICATION OF REPRESENTATIVESIT IS HEREBY CERTIFIED that United Construction Workers, UnitedMine Workers of America, A. F. of L., has been designated andselected by a majority of the Employees in the unit discussed in Sec-tion IV, above, as their representative for the purposes of collectivebargaining and that, p}irsuant to Section 9 (a) of the Act, the saidorganization is the exclusive representative of all such employees forthe purposes of collective bargaining with respect to rates of pay,wages, hours of employment, and other conditions of employment.CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Certification of Representatives.